Citation Nr: 0837697	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-25 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type-
2 due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1967.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for diabetes mellitus type-2 due to 
exposure to herbicides.  The veteran disagreed and perfected 
an appeal as to that issue.

In November 2007, the Board remanded the veteran's claim for 
scheduling of a hearing before a Veterans Law Judge (VLJ).  
In February 2008, the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned VLJ.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The veteran's claim for service connected was denied by the 
RO for lack of evidence of a current disability.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.


In this case, the record demonstrates that the veteran served 
in Vietnam.  Thus, under 38 U.S.C.A. § 1116(f) (West 2002) 
and 38 C.F.R. § 3.307(6)(iii) (2007), the veteran enjoys a 
presumption that he was exposed to herbicides.  Moreover, if 
the evidence shows that a veteran was exposed to an herbicide 
agent during active military, naval, or air service, certain 
listed diseases shall be service connected. Those diseases 
include Type 2 diabetes mellitus.  See 38 U.S.C.A. § 1116 
(West 2002), 38 C.F.R. § 3.309(e) (2007).  Additionally, a 
November 2005 VA examiner noted an assessment of 
"prediabetes," and a notation of "hyperglycemia."  

Consequently, the present record indicates "recurrent 
symptoms of a disability,' and presumptions of an event 
occurring during service and a link between the event and the 
veteran's current symptoms.  Finally, there is insufficient 
competent evidence in order to render a decision on this 
claim; there is no diagnosis of diabetes in the record.

The Board is aware that the veteran failed to appear at a 
previously scheduled VA medical examination.  He testified 
that he would make an effort to attend a new examination.

Accordingly, pursuant to McLendon, the case is REMANDED for 
the following action:

1.  VBA shall ensure all pertinent VA 
medical records of the veteran have been 
obtained, to include, but not limited to, 
VA records from Bay Pines, Florida, and 
Rochester, New York.  Any such records 
shall be associated with the veteran's VA 
claims folder.  The veteran should also be 
informed in writing of the consequences of 
failing to appear for scheduled medical 
examination without good cause.

2.  After completion of the foregoing, VBA 
should arrange for the veteran to be 
examined by an appropriate VA health care 
provider who should render an opinion 
whether the veteran's hyperglycemic 
disorder can be diagnosed as diabetes 
mellitus type-2 and express the rationale 
for why the veteran's symptoms do or do 
not support a diagnosis of diabetes 
mellitus type-2.  The examiner's written 
report shall be associated with the 
veteran's VA claims folder.

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claim of entitlement to 
service connection for diabetes mellitus 
type-2.  If the benefit sought on appeal 
remains denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



